Citation Nr: 0531591	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-02 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a skin disorder, 
including porphyria cutanea tarda or a variant thereof, as 
the result of exposure to herbicide agents. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1972, February 1973 to February 1975, and April 1976 to April 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

For purposes of clarification, the Board notes that in a 
September 1997 rating decision, the RO previously denied 
service connection for chloracne (a skin disorder affecting 
the veteran's neck, chest wall, upper arms, back, and 
forehead) as due to herbicide exposure.  In December 2000, 
the veteran filed the instant claim.  Based on VA treatment 
records identified by the veteran and obtained by the RO, the 
RO construed the December 2000 claim as a new claim for 
service connection of a different skin disorder, porphyria 
cutanea tarda or a variant thereof, affecting a different 
area of the veteran's body, the lower arms, but similarly 
claimed as due to herbicide exposure.  Thus, no 'new and 
material evidence' concerns are raised in this appeal, but 
the Board's scope of review is limited to the skin disorder 
affecting the veteran's lower arms. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The evidence shows that the veteran served in the 
Republic of Vietnam during the requisite period of time, but 
he is not currently diagnosed with a disease associated with 
exposure to certain herbicide agents enumerated under VA 
regulation, 38 C.F.R. § 3.309(e); there is no competent 
medical evidence of record that otherwise shows that the 
veteran's currently diagnosed idiopathic post-traumatic skin 
depigmentation developed as the result of exposure to 
herbicide agents during service. 

3.  Available service medical records show that the veteran's 
currently diagnosed idiopathic post-traumatic skin 
depigmentation was not identified during any period of active 
service and did not manifest to a compensable degree during 
the one-year presumptive period following the veteran's 
discharge from any of his periods of active service; there is 
no competent medical evidence of record that otherwise 
establishes that this skin disorder is related to any other 
incident of the veteran's service.  


CONCLUSION OF LAW

A skin disorder, including porphyria cutanea tarda or a 
variant thereof, was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On Remand, the Appeals Management Center (AMC) requested from 
the National Personnel Records Center (NPRC) the veteran's 
service medical records covering his first period of service 
from December 1969 to December 1972.  In March 2005, the NPRC 
responded that all available service medical records were 
previously furnished.  Based on the NPRC's response, the 
Board finds that any further efforts to obtain outstanding 
service medical records would be futile in the current 
appeal.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 
3.159(c)(2) (2005).  The NPRC also responded that there was 
no evidence in the veteran's file to substantiate that he had 
service in the Republic of Vietnam.  Lastly, pursuant to the 
Remand directives, the AMC afforded the veteran a VA 
examination in May 2005 and obtained a medical opinion on the 
etiology of the skin disorder found on examination.  Based on 
the foregoing, the Board finds that the AMC complied with the 
Board's December 2004 Remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in August 2002, the RO advised the veteran of VA's duties 
under the VCAA and the delegation of responsibility between 
VA and the veteran in procuring the evidence relevant to the 
claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The August 2002 VCAA notice advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in August 2002 was not given prior to 
the first AOJ adjudication of the claim, the case was 
reconsidered again in November 2002 and June 2005, and the 
Statement of the Case (SOC) and Supplemental Statement of the 
Case (SSOC) were provided to the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
claim would not be prejudicial error to the veteran.  

The Board acknowledges that the August 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  A complying notice, however, need not 
necessarily use the exact language of the regulation so long 
as that notice properly conveys to a claimant the essence of 
the regulation.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The RO asked the veteran for all the information and 
evidence necessary to substantiate his claim-that is, 
evidence of the type that should be considered by VA in 
assessing his claim.  A generalized request for any other 
evidence pertaining to the claim would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id. 

In further regard to VA's duty to notify, the Board notes 
that the RO and AMC provided the veteran with a copy of the 
March 2002 rating decision, November 2002 SOC, and June 2005 
SSOC, which included a discussion of the facts of the claim, 
notification of the basis of the decision, and a summary of 
the evidence used to reach the decision.  The SOC and SSOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claim, including the law and 
implementing regulations of the VCAA.  The Board concludes 
that the requirements of the notice provisions of the VCAA 
have been met, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  Quartuccio, 16 Vet. App. at 187.  

By virtue of the Board's December 2004 Remand together with 
earlier efforts by the RO to obtain all pertinent evidence 
(e.g., VA treatment records and travel board hearing), the 
Board finds that satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file 
have been made.  The veteran has not made the RO/AMC or the 
Board aware of any other evidence relevant to his appeal that 
needs to be obtained.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The veteran contends that his skin disorder was caused by 
exposure to herbicide agents during service.  In order to 
establish presumptive service connection for a disease 
associated with exposure to certain herbicide agents, the 
veteran must show the following:  (1) that he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975; (2) that he currently suffers 
from a disease associated with exposure to certain herbicide 
agents enumerated under § 3.309(e); and (3) that the current 
disease process manifested to a degree of 10 percent or more 
within the specified time period prescribed in 
§ 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2005).

The veteran contends that he was involved in multiple 
helicopter drops that often occurred in recently defoliated 
areas in Vietnam in 1971.  The NPRC indicated that there was 
no evidence in the veteran's file to substantiate that he had 
service in the Republic of Vietnam, but the Board notes that 
the veteran served on active duty in the United States Marine 
Corps from December 1969 to December 1972 and February 1973 
to February 1975, and he was awarded the Vietnamese Cross of 
Gallantry with Palm.  Accordingly, the veteran has the 
requisite type of service in the Republic of Vietnam as 
defined by 38 C.F.R. § 3.307(a)(6)(iii) (2005).  Therefore, 
the veteran is presumed to have been exposed to herbicide 
agents during such service in the absence of affirmative 
evidence to the contrary.  Id.  

The veteran, however, is currently diagnosed with idiopathic 
post-traumatic skin depigmentation (affecting the arms) with 
moderately disfiguring effect, according to the May 2005 VA 
examination report.  Idiopathic post-traumatic skin 
depigmentation is not an enumerated disease associated with 
exposure to certain herbicide agents under 38 C.F.R. § 
3.309(e) (2005).  

Additionally, a VA treatment record dated in December 2000 is 
significant for noting that the skin disorder affecting the 
veteran's arms may possibly be a variant of porphyria cutanea 
tarda.  The veteran was advised to consult with a 
dermatologist at that time.  VA treatment records dated from 
January to December 2000 and the May 2005 VA examination 
report show that the complained of skin disorder in 2000 is 
the same skin disorder the veteran complained of at the May 
2005 VA examination-that is, a skin disorder manifested by 
bruises, ecchymoses or purpura, that developed from minimal 
trauma and which eventually disappeared but left residual 
hypopigmentation on the lower arms.  The May 2005 VA examiner 
diagnosed this skin disorder as idiopathic post-traumatic 
skin depigmentation.  The VA examiner reported that the 
veteran's case was discussed with dermatologist Dr. M.Y., 
which included a review of lab data and photos of the 
veteran.  The VA examiner noted that Dr. M.Y. agreed with the 
diagnosis.  The VA examiner's subsequent review of the claims 
file resulted in no change in the diagnosis.  Thus, the 
evidence shows that the veteran is not currently diagnosed 
with porphyria cutanea tarda or a variant thereof.

Accordingly, since the veteran's currently diagnosed 
idiopathic post-traumatic skin depigmentation is not a 
disease enumerated in 38 C.F.R. § 3.309(e) (2005), and the 
evidence shows that the veteran is not currently diagnosed 
with porphyria cutanea tarda or a variant thereof, the 
presumption of service connection for a disease associated 
with exposure to certain herbicide agents under 38 C.F.R. § 
3.307(a)(6) (2005) is not for application.  The Board adds 
that under the authority granted by the Agent Orange Act of 
1991, VA has determined that presumption of service 
connection based on exposure to herbicides used in Vietnam is 
not warranted for any disorders other than those for which VA 
has found a positive association between the disorder and 
such exposure.  VA has not determined that a positive 
association exists between exposure to herbicide agents and 
the subsequent development of idiopathic post-traumatic skin 
depigmentation.

That the veteran is not entitled to presumptive service 
connection under 38 C.F.R.  § 3.307(a)(6) (2005) does not 
preclude an evaluation as to whether the veteran is otherwise 
entitled to service connection on a direct basis under 38 
C.F.R. § 3.303 (2005) or on a presumptive basis for a chronic 
disease under 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2005).  

While service medical records covering the veteran's first 
period of service from December 1969 to December 1972 are 
missing, service medical records covering the veteran's 
second period of service show that no skin disorder was 
identified at the veteran's February 1973 entrance 
examination.  The Report of Medical History also showed that 
the veteran did not complain of a skin disorder.  The 
remaining service medical records for that period as well as 
service medical records covering the veteran's third period 
of active duty service from April 1976 to April 1991 showed 
no complaints or findings referable to a skin disorder.  
Thus, the medical records do not show that the veteran's 
idiopathic post-traumatic skin depigmentation was present 
during any period of active service.  The Board observes that 
"purpura idiopathic, hemorrhagic" is an enumerated chronic 
disease subject to presumptive service connection under 
3.309(a).  The medical records, however, show that the 
veteran's idiopathic post-traumatic skin depigmentation did 
not manifest to a compensable degree during the one-year 
presumptive period following the veteran's discharge from any 
of his periods of active service.  

The record also does not contain any competent medical 
evidence that otherwise relates the veteran's idiopathic 
post-traumatic skin depigmentation to his herbicide agent 
exposure in service.  See 38 C.F.R. § 3.303(d) (2005); Combee 
v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (providing that 
a claimant is not precluded under the Radiation Compensation 
Act from otherwise establishing service connection with proof 
of direct causation); McCartt v. West, 12 Vet. App. 164, 167 
(1999) (acknowledging that the principles set forth in Combee 
with regard to proof of direct causation are applicable in 
cases involving Agent Orange exposure).  The May 2005 VA 
examiner reported that this skin disorder was not known to be 
associated with Agent Orange exposure.  As for the veteran's 
opinion on the cause of this disease, the Board notes that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Because the 
veteran is not a medical expert, his assertions of a 
relationship between his skin disorder and exposure to 
herbicide agents during service cannot constitute competent 
evidence of such a relationship.  Thus, there is no competent 
medical evidence linking the veteran's skin disorder to his 
herbicide agent exposure in service.  

There is similarly no competent medical evidence of record 
that links the veteran's idiopathic post-traumatic skin 
depigmentation to any other incident of his military service.  

As the preponderance of the evidence is against the claim, 
the "benefit of the doubt" doctrine is not applicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005) Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a skin disorder, including porphyria 
cutanea tarda or a variant thereof, including as a result of 
exposure to herbicide agents is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


